DETAILED ACTION
Claims 1 – 18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 describes “a primary virtual machine comprising a synchronizing information 5generator configured to execute bytecode and output synchronizing information based on information related to the bytecode that is executed”; and then describes “a secondary virtual machine comprising a synchronous execution unit 10configured to execute the bytecode based on the synchronizing information”.  It is unclear “the byte code” executed by the synchronous execution unit in the second virtual machine is the same “byte code” executed by the synchronizing information generator of the primary virtual machine.  The synchronizing information generator outputs “synchronizing information based on information related to the bytecode” and the synchronous execution unit executes “bytecode based on the synchronizing information”.  The wording of the claim makes it unclear if the same “bytecode” is being executed by both virtual machines, or if the secondary virtual machine is executing a different byte code “based on the synchronizing information”. As the claim is written the synchronizing information output from the synchronizing information generator could consists of a different “bytecode” that is then executed by the synchronous execution unit of the secondary virtual machine. The examiner believes there needs to be clarification as to whether the same byte code is being executed by both virtual machines, or if the “bytecode based on the synchronizing information” is different from the byte code executed by the synchronization information generator of the primary virtual machine.
	Furthermore, claim 1 describes that the first interrupt blocker is configured to output the interrupt when the interrupt is inputted during execution of an instruction to accept the interrupt; and then describes a second interrupt blocker configured to block the interrupt.  There is no indication that the second interrupt blocker can output the interrupt in the manner that the first interrupt blocker can. If the bytecode executed by the primary virtual machine is then executed in the second virtual machine, it is unclear if this indicates that the second interrupt blocker blocks the interrupt output by the first interrupt blocker. The dependent claims do not go into any detail clarifying the functionality of the second interrupt blocker. It appears to the examiner that there needs to be further elaboration in the claims as to the functionality of the claimed “second interrupt blocker”.
	Dependent claims 2 – 18 do not appear to clarify the issues regarding claim 1 as set forth above, and are rejected for their dependence upon rejected independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desoli et al (US 2004/0015627) teaches the use of an interrupt permit instruction inserted into the instruction stream.  Hunt et al (US 2005/0268298) teaches the synchronization of instructions and between a first and second virtual machine.  Kaliber et al (US 7,707,341) teaches the use of instructions that do not permit an interrupt while they are executing.  Yates, Jr et al (US 8,127,121) teaches preventing an interrupt from being allowed while instructions are processing.  Tsirkin (US 2013/0138760) teaches using an interrupt manager that can disable interrupts from external devices

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181